



 
Exhibit 10.3
jcilogoa23.jpg [jcilogoa23.jpg]
JOHNSON CONTROLS INTERNATIONAL PLC
2012 SHARE AND INCENTIVE PLAN (AMENDED AND RESTATED AS OF SEPTEMBER 2, 2016)
(THE “PLAN”) OPTION OR SHARE APPRECIATION RIGHT AWARD AGREEMENT
 
Terms for Nonqualified Share Options and Share Appreciation Rights
 
The Plan has been adopted to permit awards of share options or share
appreciation rights to be made to certain key employees of the Company or any
Affiliate. The Company desires to provide incentives and potential rewards for
future performance by the Participant by providing the Participant with a means
to acquire or to increase his/her proprietary interest in the Company's success.
 
Definitions. Capitalized terms used in this Award Agreement have the following
meanings:
 
(a)
“Award” means this grant of Options and/or an SAR.

(b)
“Award Notice” means the Award notification delivered or made available to the
Participant (in either paper or electronic form).

(c)
“Cause” means (i) if the Participant is subject to an employment agreement with
the Company or a Subsidiary that contains a definition of “cause”, such
definition, or (ii) otherwise, any of the following as determined by the
Committee: (A) violation of the provisions of any employment agreement,
non-competition agreement, confidentiality agreement, or similar agreement with
the Company or a Subsidiary, or the Company’s or a Subsidiary’s code of ethics,
as then in effect, (B) conduct rising to the level of gross negligence or
willful misconduct in the course of employment with the Company or a Subsidiary,
(C) commission of an act of dishonesty or disloyalty involving the Company or a
Subsidiary, (D) violation of any federal, state or local law in connection with
the Participant’s employment or service, or (E) breach of any fiduciary duty to
the Company or a Subsidiary.

(d)
“Company” means Johnson Controls International plc, an Irish public limited
company, or any successor thereto.

(e)
“Fair Market Value” means, per Share on a particular date, the closing sales
price on such date on the New York Stock Exchange, or if no sales of Shares
occur on the date in question, on the next preceding date on which there was a
sale on such market.

(f)
“Grant Date” is the date the Award was made to the Participant, as specified in
the Award Notice.

(g)
“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate as determined by the Committee in its
sole discretion, including but not limited to: (i) violation of any employment,
noncompete, confidentiality or other agreement in effect with the Company or any
Affiliate, (ii) taking any steps or doing anything which would damage or
negatively reflect on the reputation of the Company or an Affiliate, or (iii)
failure to comply with applicable laws relating to trade secrets, confidential
information or unfair competition.

(h)
“Option” means this nonqualified share option representing the right to purchase
Shares at a stated price for a specified period of time.

(i)
“Plan” means the Johnson Controls International plc 2012 Share and Incentive
Plan (as amended and restated as of September 2, 2016) and as may be further
amended from time to time.

(j)
“Retirement” means termination of employment from the Company and its
Subsidiaries (for other than Cause) on or after attainment of age fifty-five
(55) and completion of five (5) years of continuous






--------------------------------------------------------------------------------





service with the Company and its Subsidiaries (including, for Participants who
are Legacy Johnson Controls Employees, service with Johnson Controls, Inc. and
its affiliates prior to the Merger).
(k)
“SAR” is an Award of Share Appreciation Rights which will be settled in cash.
The Participant will receive the economic equivalent of the excess of the Fair
Market Value on the exercise date over the Exercise Price.

(l)
“Share” means an ordinary share in the capital of the Company.

(m)
“Termination of Employment” means, subject to the terms of any Attachment
hereto, the date of cessation of the Participant’s employment relationship with
the Company or a Subsidiary for any reason, with or without Cause, as determined
by the Company.

 
Other capitalized terms used in this Award Agreement have the meanings given in
the Plan.
 
The parties agree as follows:
 
1.    Grant of Award. Subject to the terms and conditions of the Plan, a copy of
which has been made available to the Participant and made a part of this Award,
and to the terms and conditions of this Award Agreement, the Company grants to
the Participant an Award of Options or an SAR, as specified in the Award Notice.
 
2.    Exercise Price. The purchase price payable upon exercise of the Options or
used to determine the value of the SARs shall be the Exercise Price per Share
stated in the Award Notice.
 
3.    Exercise of Vested Portion of Award. The Award may be exercised by the
Participant, in whole or in part, from time to time, to the extent the Award is
vested and prior to the Expiration Date stated in the Award Notice. The vesting
schedule of the Award is as follows:
 
(a) Fifty Percent (50%) of the Award shall vest on the second anniversary of the
Grant Date. (b) Fifty Percent (50%) of the Award shall vest on the third
anniversary of the Grant Date.
 
The Award shall expire ten years from the Grant Date.
 
4.    Exercise Procedure. The Award may only be exercised through the Company’s
Option/SAR execution service provider following the procedures established by
the Committee.
 
5.    (a) Conditions to Issuance or Payment. Before the Company will become
obligated to issue or transfer Shares or pay cash upon exercise of the Option or
SAR, the Company may require the Participant to pay to the Company or its
Affiliates such amount as may be requested by the Company or its Affiliates for
the purpose of satisfying its liability to withhold federal, state or local
income or other taxes incurred by reason of the exercise of the Award. If the
amount requested is not paid, the Company may refuse to issue or transfer Shares
or pay cash, as applicable, upon exercise of the Award.
 
(b)    Share Withholding or Delivery. The Participant shall be permitted to
satisfy the Company's withholding tax requirements with respect to the Option by
electing to have the Company withhold sufficient Shares otherwise issuable to
the Participant to meet the withholding tax requirements; provided that, to the
extent Shares are withheld to satisfy taxes, the amount to be withheld may not
exceed the total minimum statutory tax withholding obligations associated with
the transaction to the extent needed for the Company and its Subsidiaries to
avoid an accounting charge until Accounting Standards Update 2016-09 applies to
the Company, after which time the amount to be withheld may not exceed the total
maximum statutory tax rates associated with the transaction. Such election shall
be irrevocable, and shall be subject to disapproval, in whole or in part, by the
Company. Such election shall be made according to such rules and regulations and
in such form as the Company shall determine.
 
(c)    Other Withholding. Notwithstanding anything to the contrary in this
Award, if the Company or any Affiliate is required to withhold any foreign,
Federal, state or local taxes or other amounts in connection with the Award,
then the Company may deduct (or require an Affiliate to


Terms for SAR- Share Options - 2012 Plan

--------------------------------------------------------------------------------





deduct) such taxes or other amounts from any payments of any kind otherwise due
the Participant to satisfy such tax obligations.
 
6.    (a) Termination - General. In the event a Participant’s employment with
the Company or any of its Affiliates is terminated for any reason, except
Retirement, death, Disability, Disposition of Assets (as defined below),
Disposition of a Subsidiary (as defined below), Outsourcing Agreement (as
defined below) or Cause, a Participant may exercise this Award (to the extent
vested and exercisable as of the date of the Participant’s termination of
employment) for a period of ninety (90) days after the date of the Participant’s
termination of employment, but not later than the Award’s expiration date.
Thereafter, all rights to exercise the Award shall terminate. Any portion of
this Award that is not, or does not become, vested and exercisable as of the
date of the Participant’s termination of employment shall automatically be
forfeited as of the date of such termination of employment.


(b)    Termination for Retirement. If the Participant ceases to be an employee
of the Company or any Affiliate by reason of Retirement at a time when the
participant’s employment could not have been terminated for Cause, then the
Award (i) shall be exercisable in full without regard to any vesting
requirements; provided that an Option of a Participant who Retires shall be
exercisable in full only if the participant Retires on or after the first
anniversary of the Grant Date, and (ii) will remain exercisable until the
Award’s expiration date.
 
(c)    Termination for Death or Disability. If the Participant ceases to be an
employee of the Company or any Affiliate by reason of death or Disability at a
time when the Participant could not be terminated for Cause, then the Award
shall become exercisable in full without regard to any vesting requirements, and
may be exercised by the Participant at any time within three (3) years after the
date of such termination, but not later than the Award’s expiration date. In the
case of the Participant’s death, the Award may be exercised by the person to
whom the Award is transferred by will or by applicable laws of descent and
distribution. In the event of the death of a Participant who has had a
Retirement or ceased to be an employee by reason of Disability, the Award may be
exercised by the person to whom the Option is transferred, by will or by
applicable laws of descent and distribution, as if the Participant had remained
living under Section 6(b) or this Section 6(c), as applicable.
 
(d)    Divestiture or Outsourcing. If the Participant’s employment with the
Company and its Affiliates terminates as a result of a Disposition of Assets,
Disposition of a Subsidiary or Outsourcing Agreement (each as defined below) at
a time when the Participant could not have been terminated for Cause, then the
Award shall become exercisable with respect to a pro rata portion of the Award
and will remain exercisable (to the extent vested upon the Disposition of
Assets, Disposition of a Subsidiary or Outsourcing Agreement) until the earlier
of three (3) years after the date of such Disposition of Assets, Disposition of
a Subsidiary or Outsourcing Agreement and the Award’s expiration date. The pro
rata portion of the Award that shall vest upon termination shall be calculated
as follows: (i) the total number of Options or SARs subject to this Award
multiplied by (ii) a fraction, the numerator of which equals the total number of
full months that the Participant was employed during the Award’s original
vesting period and the denominator of which equals the total number of months in
the Award’s original vesting period, less (iii) the number of Options or SARs
that previously vested in the normal course as of the Participant’s last day of
employment. Notwithstanding the foregoing, the Participant shall not be eligible
for such pro rata vesting if (i) the Participant’s termination of employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement or related
agreements, or on the effective date of such Outsourcing Agreement applicable to
the Participant (the “Applicable Employment Date”), and (ii) the Participant is
offered Comparable Employment (as defined below) with the buyer, successor
company or outsourcing agent, as applicable, but does not commence such
employment on the Applicable Employment Date. For the avoidance of doubt, any
portion of this Award that is not, or does not become, vested and exercisable as
of the date of the Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement


Terms for SAR- Share Options - 2012 Plan

--------------------------------------------------------------------------------





shall automatically be forfeited as of the date of such Disposition of Assets,
Disposition of a Subsidiary or Outsourcing Agreement, as applicable.
 
For purposes of this Section 6(d), “Comparable Employment” shall mean employment
(i) with base compensation and benefits (not including perquisites, allowances
or long term incentive compensation) that, taken as whole, is not materially
reduced from that which is in effect immediately prior to the Participant’s
termination of employment and (ii) that is at a geographic location no more than
50 miles from the Participant’s principal place of employment in effect
immediately prior to the Participant’s termination of employment; “Disposition
of Assets” shall mean the disposition by the Company or an Affiliate by which
the Participant is employed of all or a portion of the assets used by the
Company or Affiliate in a trade or business to an unrelated corporation or
entity; “Disposition of a Subsidiary” shall mean the disposition by the Company
or an Affiliate of its interest in a subsidiary or controlled entity to an
unrelated individual or entity (which, for the avoidance of doubt, excludes a
spin-off or split-off or similar transaction), provided that such subsidiary or
entity ceases to be controlled by the Company as a result of such disposition;
and “Outsourcing Agreement” shall mean a written agreement between the Company
or an Affiliate and an unrelated third party (“Outsourcing Agent”) pursuant to
which (i) the Company transfers the performance of services previously performed
by employees of the Company or Affiliate to the Outsourcing Agent, and (ii) the
Outsourcing Agent is obligated to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.
 
(e)    Termination for Cause. If the Participant’s employment with the Company
or any of its Affiliates is terminated for Cause, then such termination shall
cause the immediate cancellation and forfeiture of any Award, regardless of
vesting; and any pending exercises shall be cancelled on the date of
termination.
 
7.    Inimical Conduct. If the Committee determines at any time that a
Participant has engaged in Inimical Conduct, whether before or after termination
of employment, the Award shall be cancelled, regardless of vesting; and any
pending exercises shall be cancelled on that date. In addition, the Committee or
the Company may suspend any exercise of the Option or SAR pending the
determination of whether the Participant has engaged in Inimical Conduct.
 
8.    Rights as Shareholder. The Participant shall not be deemed for any
purposes to be a shareholder of the Company with respect to any shares which may
be acquired hereunder except to the extent that the Option shall have been
exercised with respect thereto and Shares issued therefor.
 
9.    No Reinstatement of Award. After this Award or any portion thereof
expires, is cancelled or otherwise terminates for any reason, the Award or such
portion shall not be reinstated, extended or otherwise continued.
 
10.    Transferability. This Award shall not be transferable (without the
Committee’s consent) other than by will or the laws of descent and distribution.
Following any permitted transfer, the Award shall continue to be subject to the
same terms and conditions as were applicable immediately prior to the transfer,
provided that the Award may be exercised during the life of the Participant only
by the Participant or, if applicable, by the Participant’s permitted
transferees.
 
11.    Securities Compliance. The Participant agrees for himself/herself and the
Participant's heirs, legatees, and legal representatives, with respect to all
Shares acquired pursuant to this Award (or any Shares issued pursuant to a share
dividend or share split thereon or any securities issued in lieu of or in
substitution or exchange for such Shares) that the Participant and the
Participant's heirs, legatees, and legal representatives will not sell or
otherwise dispose of such shares except pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or except in a
transaction which, in the opinion of counsel for the Company, is exempt from
registration under such act.
 
12.    No Restrictions on Certain Actions. The existence of the Award shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations, or
other changes in the Company's capital structure or its business,


Terms for SAR- Share Options - 2012 Plan

--------------------------------------------------------------------------------





or any merger or consolidation of the Company, or any issuance of bonds,
debentures, preferred, or prior preference shares ahead of or affecting the
Shares or the rights thereof, or dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
 
13.    Award Not Part of Normal Compensation. Neither the Award nor any benefit
accruing to the Participant from the Award will be considered to be part of the
Participant’s normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments. In no event may the Award or any benefit accruing to the Participant
from the Award be considered as compensation for, or relating in any way to,
past services for the Company or any Affiliate. In consideration of the Award,
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from termination of the Participant’s employment by the
Company or any Affiliate (for any reason whatsoever and whether or not in breach
of local labor laws) and the Participant irrevocably releases the Company and
its Affiliates from any such claim that may arise. If, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by acknowledging the grant, the Participant shall have been deemed
irrevocably to have waived any entitlement to pursue such claim.
 
14.    Electronic Communications. The Company or its Affiliates may, in its or
their sole discretion, decide to deliver any documents related to current or
future participation in the Plan or related to this Award by electronic means.
The Participant hereby consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.
 
15.    Governing Law; Arbitration. This Award, and the interpretation of this
Award Agreement, shall be governed by (a) the internal laws of Ireland (without
reference to conflict of law principles thereof that would direct the
application of the laws of another jurisdiction) with respect to the validity
and authorization of any Shares issued under this Award, and (b) the internal
laws of the State of Wisconsin (without reference to conflict of law principles
thereof that would direct the application of the laws of another jurisdiction)
with respect to all other matters. Arbitration will be conducted per the
provisions in the Plan.
 
16.    Data Privacy and Sharing. As a condition of the granting of the Award,
the Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company and the Company’s Option/SAR execution service provider
and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the service provider
to provide adequate levels of protection for data privacy and security interests
in accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country (or any successor or superseding
regulation). By acknowledging the Award, the Participant acknowledges having
been informed of the processing of the Participant’s personal identifiable
information described in the preceding paragraph and consents to the Company
collecting and transferring to the Company's Shareholder Services Department,
and its independent service provider and third party broker, the Participant’s
personal data that are necessary to administer the Award and the Plan. The
Participant understands that his or her personal information may be transferred,
processed and stored outside of the Participant’s home country in a country that
may not have the same data protection laws as his or her home country, for the
purposes mentioned in this Award.
 
17.    Restrictive Covenants. In consideration for the Participant’s opportunity
to earn the benefits provided in this Award Agreement, Participant agrees to be
bound by the restrictive covenants in Attachment A. For the sake of clarity, by
accepting this Award, Participant agrees to be bound by such restrictive
covenants even if Participant ultimately forfeits this Award or otherwise fails
to receive any benefits under this Award Agreement.
  
This Award, the Award Notice and any other documents expressly referenced in
this Award contain all of the provisions applicable to the Award and no other
statements, documents or practices may modify,


Terms for SAR- Share Options - 2012 Plan

--------------------------------------------------------------------------------





waive or alter such provisions unless expressly set forth in writing, signed by
an authorized officer of the Company and delivered to the Participant.
 
Failure of the Participant to affirmatively ACKNOWLEDGE or reject this Award
within the sixty (60) day period following the Grant Date will result in the
Participant’s IMMEDIATE AND AUTOMATIC acceptance of this Award and the terms and
conditions of this Award Agreement and the Plan.
 








The Company has caused this Award to be executed by one of its authorized
officers as of the Grant Date.
 
JOHNSON CONTROLS INTERNATIONAL PLC
              
 
/s/ John Donofrio
John Donofrio
Executive Vice President and General Counsel










Terms for SAR- Share Options - 2012 Plan

--------------------------------------------------------------------------------








Attachment A
Johnson Controls International plc
Restrictive Covenants for Award Agreements
 
 
In consideration for the Participant’s opportunity to earn the benefits provided
in this Award Agreement (regardless of whether benefits under this Award
Agreement are actually realized by the Participant), and except as prohibited by
law, the Participant agrees as follows:


1.    Non-Competition.    Participant agrees that during his or her employment
with the Company or its Subsidiaries, and for the period of one (1) year
following the Participant’s termination of employment for any reason, or such
longer period of non-competition as is included in any offer letter or any other
agreement between Participant and the Company or its Subsidiaries or Affiliates,
the Participant will not directly or indirectly, own, manage, operate, control
(including indirectly through a debt, equity investment, or otherwise), provide
services to, or be employed by, any person or entity engaged in any business
that (i) conducts or is planning to conduct a business in competition with any
business conducted or planned by the Company or any of its Subsidiaries (1) that
is located in a region in which Participant had substantial responsibilities
during the twenty-four (24) month period preceding Participant’s termination,
and (2) for which Participant (A) was materially involved in during the
twenty-four (24) month period preceding Participant’s termination, or (B) had
knowledge of operations or substantial exposure to during the twenty-four (24)
month period preceding Participant’s termination; or (ii) designs, develops,
produces, offers for sale or sells a product or service that can be used as a
substitute for, or is generally intended to satisfy the same customer needs for,
any one or more products or services designed, developed, manufactured, produced
or offered for sale or sold by any of the Company’s business (1) that is located
in a region in which Participant had substantial responsibilities during the
twenty-four (24) month period preceding Participant’s termination, and (2) for
which Participant (A) was materially involved in during the twenty-four (24)
month period preceding Participant’s termination, or (B) had knowledge of
operations or substantial exposure to during the twenty-four (24) month period
preceding Participant’s termination.


2.    Non-Solicitation of Customers.    Participant agrees that during his or
her employment with the Company or its Subsidiaries, and for the period of one
(1) year following the Participant’s termination of employment for any reason,
or such longer period of non-solicitation as is included in any offer letter or
any other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another (i) solicit, aid or induce any customer of the
Company or any of its Subsidiaries that Participant was responsible for,
including supervised, managed or directed by Participant, to purchase goods or
services then sold by the Company or its Subsidiaries from another person or
entity, or assist or aid any other person or entity in identifying or soliciting
any such customer, or (ii) solicit, aid or induce any customer that was pursued
by the Company and with which Participant had contact, participated in the
contact, or about which Participant had knowledge of Confidential Information by
reason of Participant’s relationship with the Company within the twenty-four
(24) month period preceding Participant’s termination if that sale or service
would be located in a region with respect to which the Participant had
substantial responsibilities while employed by the Company or its Subsidiaries.


3.    Non-Solicitation of Employees.    Participant agrees that during his or
her employment with the Company or its Subsidiaries, and for the period of one
(1) year following the Participant’s termination of employment for any reason,
or such longer period of non-solicitation as is included in any offer letter or
any other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another solicit, recruit, aid or induce employees of the
Company or any of its Subsidiaries (a) with whom Participant has had material
contact with during the twelve (12) months period preceding Participant’s
termination and who had access to Confidential Information, trade secrets


Terms for SAR- Share Options - 2012 Plan

--------------------------------------------------------------------------------





or customer relationships; or (b) who were directly managed by or reported to
Participant as of the date of Participant’s termination to leave their
employment with the Company or its Subsidiaries in order to accept employment
with or render services to another person or entity unaffiliated with the
Company or its Subsidiaries, or hire or knowingly take any action to assist or
aid any other person or entity in identifying or hiring any such employee.




4.    Confidentiality. In consideration for the Participant’s opportunity to
earn the benefits provided in this Award Agreement (regardless of whether
benefits under this Award Agreement are actually realized by the Participant)
and for the Company’s and its Subsidiaries’ promise to provide Participant with
confidential and competitively sensitive information from time to time
concerning, among other things, the Company and its Subsidiaries strategies,
objectives, performance and business prospects, the Participant agrees that
during his or her employment with the Company or its Subsidiaries, and until
such time thereafter as the Confidential Information is no longer confidential
through no fault of the Participant, the Participant shall not use or disclose
any Confidential Information except for the benefit of the Company or its
Subsidiaries in the course of the Participant’s employment, and shall not use or
disclose any Confidential Information in competition with or to the detriment of
the Company or its Subsidiaries, or for the benefit of the Participant or anyone
else other than the Company or its Subsidiaries. Notwithstanding the foregoing,
nothing herein shall prohibit the Participant from reporting or otherwise
disclosing possible violations of state, local or federal law or regulation to
any governmental agency or entity, or making other disclosures that, in each
case, are protected under whistleblower provisions of local, state or federal
law or regulation. Nothing in this Agreement is intended to discourage or
restrict Employee from reporting any theft of trade secrets pursuant to the
Defend Trade Secrets Act of 2016 (“DTSA”) or other applicable state or federal
law.  The DTSA provides: An individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to any attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation or
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to an attorney for the individual and use the trade
secret information in the court proceeding, if the individual (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order.


“Confidential Information” means any information that is not generally known
outside the Company and its Subsidiaries, relating to any phase of business of
the Company or any Subsidiary, whether existing or foreseeable, including
information conceived, discovered or developed by the Participant. Confidential
Information includes, but is not limited to: project files, product designs,
drawings, sketches and processes; production characteristics; testing procedures
and results thereof; manufacturing methods, processes, techniques and test
results; plant layouts, tooling, engineering evaluations and reports; business
plans, financial statements and projections; operating forms (including
contracts) and procedures; payroll and personnel records; non-public marketing
materials, plans and proposals; customer lists and information, and target lists
for new clients and information relating to potential clients; software codes
and computer programs; training manuals; policy and procedure manuals; raw
materials sources, price and cost information; administrative techniques and
documents; and any information received by the Company under an obligation of
confidentiality to a third party.
5.    Non-Disparagement. Each of the Participant and the Company and its
Subsidiaries (for purposes hereof, the Company and its Subsidiaries shall mean
only the officers and directors thereof and not any other employees) agrees not
to make any statements that disparage the other party, or in the case of the
Company or its Subsidiaries, their respective Subsidiaries, employees, officers,
directors, products or services. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without


Terms for SAR- Share Options - 2012 Plan

--------------------------------------------------------------------------------





limitation, depositions in connection with such proceedings) shall not be
subject to the limitations in this paragraph.




Terms for SAR- Share Options - 2012 Plan

--------------------------------------------------------------------------------






jcilogoa23.jpg [jcilogoa23.jpg]
JOHNSON CONTROLS INTERNATIONAL PLC
2012 SHARE AND INCENTIVE PLAN (AMENDED AND RESTATED AS OF SEPTEMBER 2, 2016)
(THE “PLAN”) RESTRICTED SHARE OR RESTRICTED SHARE UNIT AWARD AGREEMENT
 
Terms for Restricted Shares and Restricted Share Units
 
The Plan has been adopted to permit awards of restricted shares or restricted
share units to be made to certain key employees of the Company or any Affiliate.
The Company desires to provide incentives and potential rewards for future
performance by the Participant by providing the Participant with a means to
acquire or to increase his/her proprietary interest in the Company's success.
 
Definitions. Capitalized terms used in this Award Agreement have the following
meanings:
 
(a)
“Award” means this grant of Restricted Shares and/or Restricted Share Units.

(b)
“Award Notice” means the Award notification delivered or made available to the
Participant (in either paper or electronic form).

(c)
“Cause” means (i) if the Participant is subject to an employment agreement with
the Company or a Subsidiary that contains a definition of “cause”, such
definition, or (ii) otherwise, any of the following as determined by the
Committee: (A) violation of the provisions of any employment agreement,
non-competition agreement, confidentiality agreement, or similar agreement with
the Company or a Subsidiary, or the Company’s or a Subsidiary’s code of ethics,
as then in effect, (B) conduct rising to the level of gross negligence or
willful misconduct in the course of employment with the Company or a Subsidiary,
(C) commission of an act of dishonesty or disloyalty involving the Company or a
Subsidiary, (D) violation of any federal, state or local law in connection with
the Participant’s employment or service, or (E) breach of any fiduciary duty to
the Company or a Subsidiary.

(d)
“Company” means Johnson Controls International plc, an Irish public limited
company, or any successor thereto.

(e)
“Fair Market Value” means, per Share on a particular date, the closing sales
price on such date on the New York Stock Exchange, or if no sales of Shares
occur on the date in question, on the next preceding date on which there was a
sale on such market.

(f)
“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate as determined by the Administrator in
its sole discretion, including but not limited to: (i) violation of any
employment, noncompete, confidentiality or other agreement in effect with the
Company or any Affiliate, (ii) taking any steps or doing anything which would
damage or negatively reflect on the reputation of the Company or an Affiliate,
or (iii) failure to comply with applicable laws relating to trade secrets,
confidential information or unfair competition.

(g)
“Plan” means the Johnson Controls International plc 2012 Share and Incentive
Plan (as amended and restated as of September 2, 2016) and as may be further
amended from time to time.

(h)
“Restriction Period” means the length of time indicated in the Award Notice
during which the Award is subject to vesting. During the Restriction Period, the
Participant cannot sell, transfer, pledge, assign or otherwise encumber the
Restricted Shares or Restricted Share Units (or a portion thereof) subject to
this Award.

(i)
“Restricted Share” means a Share that is subject to a risk of forfeiture and the
Restriction Period.





--------------------------------------------------------------------------------





(j)
“Restricted Share Unit” means the right to receive one Share or a payment equal
to the Fair Market Value of one Share, that is subject to a risk of forfeiture
and the Restriction Period.

(k)
“Retirement” means termination of employment from the Company and its
Subsidiaries (for other than Cause) on or after attainment of age fifty-five
(55) and completion of five (5) years of continuous service with the Company and
its Subsidiaries (including, for Participants who are Legacy Johnson Controls
Employees, service with Johnson Controls, Inc. and its affiliates prior to the
Merger).

(l)
“Share” means an ordinary share in the capital of the Company.

(m)
“Termination of Employment” means, subject to the terms of any Attachment
hereto, the date of cessation of the Participant’s employment relationship with
the Company or a Subsidiary for any reason, with or without Cause, as determined
by the Company.

 
    Other capitalized terms used in this Award Agreement have the meanings given
in the Plan.
 
The parties agree as follows:
 
1.
Grant of Award. Subject to the terms and conditions of the Plan, a copy of which
has been delivered to the Participant and made a part of this Award, and to the
terms and conditions of this Award Agreement, the Company grants to the
Participant an award of Restricted Shares or Restricted Share Units, as
specified in the Award Notice, on the date and with respect to the number of
Shares specified in the Award Notice.

 
2.
Restricted Shares. If the Award is in the form of Restricted Shares, the Shares
are subject to the following terms:

 
a.
Restriction Period. The Company will hold the Shares in escrow for the
Restriction Period. During this period, the Shares shall be subject to
forfeiture as provided in Section 4.

 
b.
Removal of Restrictions. Subject to any applicable deferral election under the
Johnson Controls International plc Executive Deferred Compensation Plan (or any
successor or similar deferred compensation plan for which the Participant is
eligible) and to Section 4 below, Shares that have not been forfeited shall
become available to the Participant after the last day of the Restriction Period
upon payment in full of all taxes due with respect to such Shares.

 
c.
Voting Rights. During the Restriction Period, the Participant may exercise full
voting rights with respect to the Shares.

 
d.
Dividends and Other Distributions. Any cash dividends or other distributions
paid or delivered with respect to Restricted Shares for which the record date
occurs on or before the last day of the Restriction Period will be credited to a
bookkeeping account for the benefit of the Participant. For U.S. domestic
Participants, the account will be converted into and settled in additional
Shares issued under the Plan at the end of the applicable Restriction Period;
for all other Participants, the account will be paid to the Participant in cash
at the end of the applicable Restriction Period. Prior to the end of the
Restriction Period, such account will be subject to the same terms and
conditions (including risk of forfeiture) as the Restricted Shares to which the
dividends or other distributions relate.

 
3.
Restricted Share Units. If the Award is in the form of Restricted Share Units,
the Restricted Share Units are subject to the following terms:

 
a.
Restriction Period. During the Restriction Period, the Restricted Share Units
shall be subject to forfeiture as provided in Section 4.

 




--------------------------------------------------------------------------------





b.
Settlement of Restricted Share Units. Subject to any applicable deferral
election under the Johnson Controls International plc Executive Deferred
Compensation Plan (or any successor or similar deferred compensation plan for
which the Participant is eligible) and to Section 4 and Section 5 below, the
Restricted Share Units shall be settled by, (a) for U.S. domestic Participants,
the issuance by the Company to the Participant of a number of Shares equal to
the number of whole Restricted Share Units that have been earned; or (b) for all
other Participants, payment of a cash sum to the Participant by the local entity
equal to the Fair Market Value of one Share (determined as of the vesting date)
multiplied by the number of whole Restricted Share Units that have been earned.
The Shares or the cash payment shall be issued or paid in each case within
forty-five (45) days after the last day

of the Restriction Period (subject to a six-month delay to the extent required
to comply with Code Section 409A).
 
c.
Dividend Equivalent Units. Any cash dividends or other distributions paid or
delivered with respect to the Shares for which the record date occurs on or
before the last day of the Restriction Period will result in a credit to a
bookkeeping account for the benefit of the Participant. The credit will be equal
to the dividends or other distributions that would have been paid with respect
to the Shares subject to the Restricted Share Units had such Shares been
outstanding. For U.S. domestic Participants, the account will be converted into
and settled in additional Shares issued under the Plan at the end of the
applicable Restriction Period; for all other Participants, the account will be
paid to the Participant in cash or, at the discretion of the Company, converted
into and settled in additional Shares issued under the Plan at the end of the
applicable Restriction Period. Prior to the end of the Restriction Period, such
account will be subject to the same terms and conditions (including risk of
forfeiture) as the Restricted Share Units to which the dividends or other
distributions relate.

 
4.
Termination of Employment – Risk of Forfeiture.

 
a.
Retirement. If the Participant terminates employment from the Company and its
Affiliates due to Retirement on or after the first anniversary of the date on
which this Award is granted, and at a time when the Participant could not have
been terminated for Cause, then any remaining Restriction Period shall continue
as if the Participant continued in active employment. If the Participant engages
in Inimical Conduct after his Retirement, as determined by the Committee, any
Restricted Stock and/or Restricted Stock Units still subject to a Restriction
Period shall automatically be forfeited as of the date of the Committee’s
determination.

 
b.
Death. If the Participant’s employment with the Company and its Affiliates
terminates because of death at a time when the Participant could not have been
terminated for Cause, then, effective as of the date the Company determines the
Participant’s employment terminated due to death (provided such determination is
made no later than the end of the calendar year following the calendar year in
which death occurs), the Participant shall become fully vested in all of the
Restricted Shares or Restricted Share Units subject to this Award and any
remaining Restriction Period shall automatically lapse.

 
c.
Disability. If the Participant’s employment with the Company and its Affiliates
terminates because of Disability at a time when the Participant could not have
been terminated for Cause, then the Participant shall become fully vested in all
of the Restricted Shares or Restricted Share Units subject to this Award and any
remaining Restriction Period shall automatically lapse as of the date of such
termination of employment.

 
d.
Divestiture or Outsourcing. If the Participant’s employment with the Company and
its Affiliates terminates as a result of a Disposition of Assets, Disposition of
a Subsidiary or Outsourcing Agreement (each as defined below), at a time when
the Participant could not





--------------------------------------------------------------------------------





have been terminated for Cause, then the Participant shall become vested in a
pro rata portion of the total number of Restricted Shares or Restricted Share
Units subject to this Award. Such pro rata portion that shall vest upon
termination shall be calculated as follows: (i) the total number of Restricted
Shares or Restricted Share Units granted under this Award multiplied by (ii) a
fraction, the numerator of which equals the total number of full months that the
Participant was employed during the Restriction Period and the denominator of
which equals the total number of months in the Restriction Period, less (iii)
any Restricted Shares or Restricted Share Units that previously vested in the
normal course as of the Participant’s last day of employment; provided that, if
such termination of employment does not constitute a “separation from service”
within the meaning of Code Section 409A, then any remaining Restriction Period
shall continue with respect to the vested Shares or Restricted Share Units as if
the Participant continued in active employment to the extent required for
compliance with Code Section 409A. Any Restricted Shares or Restricted Share
Units subject to this Award that do not become vested under this paragraph as a
result of such Disposition of Assets, Disposition of a Subsidiary or Outsourcing
Agreement shall automatically be forfeited and returned to the Company as of the
date of the Disposition of Assets, Disposition of a Subsidiary or Outsourcing
Agreement, as applicable. Notwithstanding the foregoing, the Participant shall
not be eligible for such pro rata vesting if (i) the Participant’s termination
of employment occurs on or prior to the closing date of such Disposition of
Assets or Disposition of a Subsidiary, as applicable, or on such later date as
is specifically provided in the applicable transaction agreement or related
agreements, or on the effective date of such Outsourcing Agreement applicable to
the Participant (the “Applicable Employment Date”), and (ii) the Participant is
offered Comparable Employment (as defined below) with the buyer, successor
company or outsourcing agent, as applicable, but does not commence such
employment on the Applicable Employment Date.
For purposes of this Section 4(d), “Comparable Employment” shall mean employment
(i) with base compensation and benefits (not including perquisites, allowances
or long term incentive compensation) that, taken as whole, is not materially
reduced from that which is in effect immediately prior to the Participant’s
termination of employment and (ii) that is at a geographic location no more than
50 miles from the Participant’s principal place of employment in effect
immediately prior to the Participant’s termination of employment; “Disposition
of Assets” shall mean the disposition by the Company or an Affiliate by which
the Participant is employed of all or a portion of the assets used by the
Company or Affiliate in a trade or business to an unrelated corporation or
entity; “Disposition of a Subsidiary” shall mean the disposition by the Company
or an Affiliate of its interest in a subsidiary or controlled entity to an
unrelated individual or entity (which, for the avoidance of doubt, excludes a
spin-off or split-off or similar transaction), provided that such subsidiary or
entity ceases to be controlled by the Company as a result of such disposition;
and “Outsourcing Agreement” shall mean a written agreement between the Company
or an Affiliate and an unrelated third party (“Outsourcing Agent”) pursuant to
which (i) the Company transfers the performance of services previously performed
by employees of the Company or Affiliate to the Outsourcing Agent, and (ii) the
Outsourcing Agent is obligated to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.
e.
Other Termination. If the Participant’s employment terminates for any reason not
described above (including for Cause), then any Restricted Shares or any
Restricted Share Units (and all deferred dividends paid or credited thereon)
still subject to the Restriction Period as of the date of such termination shall
automatically be forfeited and returned to the Company. In the event of the
Participant’s involuntary termination of employment by the Company or an
Affiliate for other than Cause, the Committee may waive the automatic forfeiture
of any or all such Restricted Shares or Restricted Share Units (and all deferred
dividends or other distribution paid or credited thereon) and may add such new
restrictions to such Restricted





--------------------------------------------------------------------------------





Shares or Restricted Share Units as it deems appropriate. The Company may
suspend payment or delivery of Shares (without liability for interest thereon)
pending the Committee’s determination of whether the Participant was or should
have been terminated for Cause.


5.
Withholding. The Participant agrees to remit to the Company any foreign,
Federal, state and/or local taxes (including the Participant’s FICA tax
obligation) required by law to be withheld with respect to the issuance of
Shares under this Award, the vesting of this Award or the payment of cash under
this Award. Notwithstanding anything to the contrary in this Award, if the
Company or any Affiliate of the Company is required to withhold any Federal,
state or local taxes or other amounts in connection with the Award, then the
Company may require the Participant to pay to the Company, in cash, promptly on
demand, amounts sufficient to satisfy such tax obligations or make other
arrangements satisfactory to the Company regarding the payment to the Company of
the aggregate amount of any such taxes and other amounts. Alternatively, the
Company can withhold Shares no longer restricted, or can withhold from cash or
property, including cash or Shares under this Award, payable or issuable to the
Participant, in the amount needed to satisfy any withholding obligations;
provided that, to the extent Shares are withheld to satisfy taxes, the amount to
be withheld may not exceed the total maximum statutory tax withholding
obligations associated with the transaction. Notwithstanding the foregoing, with
respect to a Participant who is a Reporting Person, if the payment hereunder is
to be made in the form of Shares, then any withholding obligations shall be
satisfied by the Company withholding Shares otherwise issuable under this Award
unless the Committee approves an alternative method by which the Participant
shall pay such withholding taxes.

 
6.
No Claim for Forfeiture. Neither the Award nor any benefit accruing to the
Participant from the Award will be considered to be part of the Participant’s
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments. In no event may the Award or
any benefit accruing to the Participant from the Award be considered as
compensation for, or relating in any way to, past services for the Company or
any Affiliate. In consideration of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
termination of the Participant’s employment by the Company or any Affiliate (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and its Affiliates from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by acknowledging the
grant, the Participant shall have been deemed irrevocably to have waived any
entitlement to pursue such claim.

 
7.
Electronic Delivery. The Company or its Affiliates may, in its or their sole
discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.

 
8.
Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state securities laws or other legal requirements, or (b)
implement the provisions of the Plan, this Award or any other agreement between
the Company and the Participant with respect to such Shares.

 
9.
Successors. All obligations of the Company under this Award shall be binding on
any successor to the Company. The terms of this Award and the Plan shall be
binding upon and inure to the benefit of the Participant, and his or her heirs,
executors, administrators or legal representatives.

 




--------------------------------------------------------------------------------





10.
Legal Compliance. The granting of this Award and the issuance of Shares under
this Award shall be subject to all applicable laws, rules, and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required.

 
11.
Governing Law; Arbitration. This Award, and the interpretation of this Award
Agreement, shall be governed by (a) the internal laws of Ireland (without
reference to conflict of law principles thereof that would direct the
application of the laws of another jurisdiction) with respect to the validity
and authorization of any Shares issued under this Award, and (b) the internal
laws of the State of Wisconsin (without reference to conflict of law principles
thereof that would direct the application of the laws of another jurisdiction)
with respect to all other matters. Arbitration will be conducted per the
provisions in the Plan.

 
12.
Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country (or any successor or superseding
regulation). By acknowledging the Award, the Participant acknowledges having
been informed of the processing of the Participant’s personal identifiable
information described in the preceding paragraph and consents to the Company
collecting and transferring to the Company's Shareholder Services Department,
and its independent benefit plan administrator and third party broker, the
Participant’s personal data that are necessary to administer the Award and the
Plan. The Participant understands that his or her personal information may be
transferred, processed and stored outside of the Participant’s home country in a
country that may not have the same data protection laws as his or her home
country, for the purposes mentioned in this Award.

 
13.
Restrictive Covenants. In consideration for the Participant’s opportunity to
earn the benefits provided in this Award Agreement, Participant agrees to be
bound by the restrictive covenants in Attachment A. For the sake of clarity, by
accepting this Award, Participant agrees to be bound by such restrictive
covenants even if Participant ultimately forfeits this Award or otherwise fails
to receive any benefits under this Award Agreement.

 
This Award, the Award Notice and any other documents expressly referenced in
this Award contain all of the provisions applicable to the Award and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to the Participant.
 
Failure of the Participant to affirmatively ACKNOWLEDGE or reject this Award
within the sixty (60) day period following the date of grant will result in the
Participant’s IMMEDIATE AND AUTOMATIC acceptance of this Award and the terms and
conditions of the Plan and this Award Agreement, including the non-competition
and non-solicitation provisions contained herein.
 
The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.
 
 
JOHNSON CONTROLS INTERNATIONAL PLC
              
/s/ John Donofrio
John Donofrio
Executive Vice President and General Counsel






--------------------------------------------------------------------------------






Attachment A
Johnson Controls International plc
Restrictive Covenants for Award Agreements
 
 
In consideration for the Participant’s opportunity to earn the benefits provided
in this Award Agreement (regardless of whether benefits under this Award
Agreement are actually realized by the Participant), and except as prohibited by
law, the Participant agrees as follows:


1.    Non-Competition.    Participant agrees that during his or her employment
with the Company or its Subsidiaries, and for the period of one (1) year
following the Participant’s termination of employment for any reason, or such
longer period of non-competition as is included in any offer letter or any other
agreement between Participant and the Company or its Subsidiaries or Affiliates,
the Participant will not directly or indirectly, own, manage, operate, control
(including indirectly through a debt, equity investment, or otherwise), provide
services to, or be employed by, any person or entity engaged in any business
that (i) conducts or is planning to conduct a business in competition with any
business conducted or planned by the Company or any of its Subsidiaries (1) that
is located in a region in which Participant had substantial responsibilities
during the twenty-four (24) month period preceding Participant’s termination,
and (2) for which Participant (A) was materially involved in during the
twenty-four (24) month period preceding Participant’s termination, or (B) had
knowledge of operations or substantial exposure to during the twenty-four (24)
month period preceding Participant’s termination; or (ii) designs, develops,
produces, offers for sale or sells a product or service that can be used as a
substitute for, or is generally intended to satisfy the same customer needs for,
any one or more products or services designed, developed, manufactured, produced
or offered for sale or sold by any of the Company’s business (1) that is located
in a region in which Participant had substantial responsibilities during the
twenty-four (24) month period preceding Participant’s termination, and (2) for
which Participant (A) was materially involved in during the twenty-four (24)
month period preceding Participant’s termination, or (B) had knowledge of
operations or substantial exposure to during the twenty-four (24) month period
preceding Participant’s termination.


2.    Non-Solicitation of Customers.    Participant agrees that during his or
her employment with the Company or its Subsidiaries, and for the period of one
(1) year following the Participant’s termination of employment for any reason,
or such longer period of non-solicitation as is included in any offer letter or
any other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another (i) solicit, aid or induce any customer of the
Company or any of its Subsidiaries that Participant was responsible for,
including supervised, managed or directed by Participant, to purchase goods or
services then sold by the Company or its Subsidiaries from another person or
entity, or assist or aid any other person or entity in identifying or soliciting
any such customer, or (ii) solicit, aid or induce any customer that was pursued
by the Company and with which Participant had contact, participated in the
contact, or about which Participant had knowledge of Confidential Information by
reason of Participant’s relationship with the Company within the twenty-four
(24) month period preceding Participant’s termination if that sale or service
would be located in a region with respect to which the Participant had
substantial responsibilities while employed by the Company or its Subsidiaries.


3.    Non-Solicitation of Employees.    Participant agrees that during his or
her employment with the Company or its Subsidiaries, and for the period of one
(1) year following the Participant’s termination of employment for any reason,
or such longer period of non-solicitation as is included in any offer letter or
any other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another solicit, recruit, aid or induce employees of the
Company or any of its Subsidiaries (a) with whom Participant has had material
contact with during the twelve (12) months period preceding Participant’s
termination and who had access to Confidential Information, trade secrets or
customer relationships; or (b) who were directly managed by or reported to
Participant as of the date of Participant’s termination to leave their
employment with the Company





--------------------------------------------------------------------------------





or its Subsidiaries in order to accept employment with or render services to
another person or entity unaffiliated with the Company or its Subsidiaries, or
hire or knowingly take any action to assist or aid any other person or entity in
identifying or hiring any such employee.


4.    Confidentiality. In consideration for the Participant’s opportunity to
earn the benefits provided in this Award Agreement (regardless of whether
benefits under this Award Agreement are actually realized by the Participant)
and for the Company’s and its Subsidiaries’ promise to provide Participant with
confidential and competitively sensitive information from time to time
concerning, among other things, the Company and its Subsidiaries strategies,
objectives, performance and business prospects, the Participant agrees that
during his or her employment with the Company or its Subsidiaries, and until
such time thereafter as the Confidential Information is no longer confidential
through no fault of the Participant, the Participant shall not use or disclose
any Confidential Information except for the benefit of the Company or its
Subsidiaries in the course of the Participant’s employment, and shall not use or
disclose any Confidential Information in competition with or to the detriment of
the Company or its Subsidiaries, or for the benefit of the Participant or anyone
else other than the Company or its Subsidiaries. Notwithstanding the foregoing,
nothing herein shall prohibit the Participant from reporting or otherwise
disclosing possible violations of state, local or federal law or regulation to
any governmental agency or entity, or making other disclosures that, in each
case, are protected under whistleblower provisions of local, state or federal
law or regulation. Nothing in this Agreement is intended to discourage or
restrict Employee from reporting any theft of trade secrets pursuant to the
Defend Trade Secrets Act of 2016 (“DTSA”) or other applicable state or federal
law.  The DTSA provides: An individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to any attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation or
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to an attorney for the individual and use the trade
secret information in the court proceeding, if the individual (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order.


“Confidential Information” means any information that is not generally known
outside the Company and its Subsidiaries, relating to any phase of business of
the Company or any Subsidiary, whether existing or foreseeable, including
information conceived, discovered or developed by the Participant. Confidential
Information includes, but is not limited to: project files, product designs,
drawings, sketches and processes; production characteristics; testing procedures
and results thereof; manufacturing methods, processes, techniques and test
results; plant layouts, tooling, engineering evaluations and reports; business
plans, financial statements and projections; operating forms (including
contracts) and procedures; payroll and personnel records; non-public marketing
materials, plans and proposals; customer lists and information, and target lists
for new clients and information relating to potential clients; software codes
and computer programs; training manuals; policy and procedure manuals; raw
materials sources, price and cost information; administrative techniques and
documents; and any information received by the Company under an obligation of
confidentiality to a third party.
6.    Non-Disparagement. Each of the Participant and the Company and its
Subsidiaries (for purposes hereof, the Company and its Subsidiaries shall mean
only the officers and directors thereof and not any other employees) agrees not
to make any statements that disparage the other party, or in the case of the
Company or its Subsidiaries, their respective Subsidiaries, employees, officers,
directors, products or services. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to the limitations in this paragraph.



